Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-171913 PROSPECTUS (Proposed Holding Company for Farmington Bank) Up to 14,950,000 Shares of Common Stock (Subject to increase to up to 17,192,500 shares) $10.00 per Share This is the initial public offering of shares of common stock of First Connecticut Bancorp, Inc. (“FCB”). FCB is a Maryland corporation that was recently formed in connection with the conversion of First Connecticut Bancorp, Inc., a Connecticut-chartered mutual holding company, or the MHC, from the mutual to the stock form of organization. The MHC currently owns all of the outstanding stock of Farmington Bank, a Connecticut-chartered savings bank. The MHC will cease to exist as a result of the conversion, and FCB will own all of the common stock of Farmington Bank. We expect that the common stock of FCB will be quoted on the Nasdaq Global Market under the symbol “FBNK”. All shares offered for sale are being offered at a price of $10.00 per share. FCB is offering for sale up to 14,950,000 shares of its common stock on a best efforts basis, which will include shares of FCB common stock to be issued to an employee stock ownership plan established by FCB equal to 8.0% of the shares to be issued in the offering. We will also issue an additional number of shares equal to 4.0% of the shares issued in the offering to a charitable foundation to be established by Farmington Bank. We must sell a minimum of 11,050,000 shares in order to complete the offering, and we will terminate the offering if we do not sell the minimum number of shares. We may sell up to 17,192,500 shares in the event of a greater demand for our shares or changes in market or economic conditions without resoliciting subscribers. We are offering shares of common stock in a “subscription offering” to eligible depositors and our tax-qualified employee stock benefit plans. Shares of common stock not subscribed for in the subscription offering may be offered for sale to the general public in a “community offering,” with a preference given first to natural persons residing in Hartford County, Connecticut, then to all other natural persons residing in Connecticut. We also may offer for sale shares of common stock not subscribed for in the subscription offering or community offering in a “syndicated community offering” through a syndicate of selected dealers managed by Keefe, Bruyette & Woods, Inc. The minimum number of shares you may order is 25 shares. The maximum purchase that a person may make is 30,000 shares, and no person together with an associate or group of persons acting in concert, may purchase more than 60,000 shares. The offering is expected to expire at 12:00 noon, Eastern Time, on June 14, 2011, but we may extend this expiration date without notice to you until July 29, 2011 or longer if the Connecticut Banking Commissioner approves a later date. Once submitted, orders are irrevocable unless the offering is terminated or is extended beyond July 29, 2011, or the number of shares of common stock to be sold is increased to more than 17,192,500 shares or decreased to less than 11,050,000 shares, in which event we will resolicit subscribers, and you will have the opportunity to confirm, change or cancel your order. If you do not provide us with a written indication of your intent, your funds will be returned to you, with interest. Funds received prior to the completion of the offering will be held in a segregated account at Farmington Bank. All subscriptions received will bear interest at Farmington Bank’s passbook savings rate, which is currently 0.2% per annum. Keefe, Bruyette & Woods, Inc. will use its best efforts to assist us in selling our common stock, but is not obligated to purchase any of the common stock that is being offered for sale. Subscribers will not pay any commissions to purchase shares of common stock in the offering. There is currently no public market for the common stock. Keefe, Bruyette & Woods, Inc. has advised us that it intends to make a market in the common stock, but is under no obligation to do so. OFFERING SUMMARY Price: $10.00 per Share Minimum Midpoint Maximum Adjusted Maximum Number of shares: Gross offering proceeds: $ Estimated offering expenses, excluding selling agent fees and expenses: $ Selling agent fees and expenses(1)(2): $ Estimated net proceeds: $ Estimated net proceeds per share: $ Includes: (i) a management fee payable by us to Keefe, Bruyette & Woods, Inc. and costs of underwriting counsel totaling $150,000; (ii) fees payable by us to Keefe, Bruyette & Woods, Inc. in connection with the subscription and community offerings equal to 1.0% of the aggregate amount of common stock sold in the subscription and community offerings (net of insider purchases and shares purchased by our employee stock ownership plan and other tax-qualified employee stock benefit plans). See “UNAUDITED PRO FORMA DATA” and “THE CONVERSION AND THE OFFERING—Plan of Distribution”. If all shares of common stock are sold in the syndicated community offering, excluding shares contributed to FCB’s charitable foundation, for which no selling agent commissions would be paid, the maximum selling agent fees and expenses would be $6.2 million at the minimum, $8.4 million at the maximum and $9.6 million at the maximum, as adjusted. See “THE CONVERSION AND THE OFFERING—Plan of Distribution” for a discussion of fees to be paid to Keefe, Bruyette & Woods, Inc. and other FINRA member firms in the event that shares are sold in a syndicated community offering. THESE SECURITIES ARE NOT BANK DEPOSITS AND ARE NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY, NOR ARE THEY OBLIGATIONS OF, OR GUARANTEED BY, A BANK. THESE SECURITIES INVOLVE INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF PRINCIPAL. PLEASE READ CAREFULLY THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS. NEITHER THE STATE OF CONNECTICUT DEPARTMENT OF BANKING, THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE U.S. SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION NOR ANY OTHER REGULATORY BODY HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. KEEFE, BRUYETTE & WOODS For assistance, please contact the Stock Information Center at (877) 860-2086. The date of this prospectus is May 16, 2011. TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 17 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA 23 RECENT DEVELOPMENTS 25 FORWARD-LOOKING STATEMENTS 29 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING 30 OUR DIVIDEND POLICY 31 MARKET FOR THE COMMON STOCK 32 HISTORICAL AND UNAUDITED PRO FORMA REGULATORY CAPITAL COMPLIANCE 32 CAPITALIZATION 33 UNAUDITED PRO FORMA DATA 34 COMPARISON OF VALUATION AND UNAUDITED PRO FORMA INFORMATION WITH AND WITHOUT THE FOUNDATION 37 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 BUSINESS OF FCB 58 BUSINESS OF FARMINGTON BANK 58 SUPERVISION AND REGULATION 88 FEDERAL AND STATE TAXATION 95 MANAGEMENT 96 COMPENSATION DISCUSSION AND ANALYSIS 99 COMPENSATION OF EXECUTIVE OFFICERS AND TRANSACTIONS WITH MANAGEMENT SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS THE CONVERSION AND THE OFFERING FARMINGTON BANK COMMUNITY FOUNDATION, INC. DESCRIPTION OF CAPITAL STOCK AND STOCKHOLDERS’ RIGHTS OF FCB RESTRICTIONS ON ACQUISITION OF FCB TRANSFER AGENT EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION CONSOLIDATED FINANCIAL STATEMENTS F-1 SUMMARY The following summary explains the significant aspects of the conversion, the related offering and the business of FCB and Farmington Bank. It may not contain all of the information that is important to you. For additional information and before making an investment decision, you should read this entire document carefully, including the consolidated financial statements and the section entitled “RISK FACTORS”. Our Organization Farmington Bank began business as Farmington Savings Bank in 1851. In March 2006, Farmington Bank reorganized into the single-tier mutual holding company structure. As part of the reorganization, Farmington Bank formed the MHC, a Connecticut-chartered mutual holding company. Farmington Bank became a Connecticut-chartered capital stock savings bank and a wholly-owned subsidiary of the MHC. Upon the completion of the conversion and stock offering, Farmington Bank will be a wholly-owned subsidiary of FCB. The directors of Farmington Bank will also serve as the directors of FCB. Certain of the officers of Farmington Bank will also serve as officers of FCB without additional compensation. The Companies First Connecticut Bancorp, Inc. FCB has been organized as a Maryland-chartered stock holding company and will own 100% of the common stock of Farmington Bank after the completion of the conversion. FCB has not engaged in any business to date. After the conversion, FCB will replace the MHC as the owner of all of the stock of Farmington Bank. The executive office of FCB is located at One Farm Glen Boulevard, Farmington, Connecticut, and its telephone number is (860) 676-4600. Farmington Bank Farmington Bank is a full-service, community bank with 16 full service branch offices and 4 limited service offices, including our main office, located throughout Hartford County, Connecticut. Farmington Bank provides a diverse range of commercial and consumer services to businesses, individuals and governments across Central Connecticut. Farmington Bank is regulated by the Connecticut Department of Banking and the Federal Deposit Insurance Corporation (“FDIC”). Farmington Bank’s deposits are insured to the maximum allowable under the Deposit Insurance Fund, which is administered by the FDIC. Farmington Bank is a member of the Federal Home Loan Bank of Boston (“FHLBB”). Farmington Bank is currently the wholly-owned subsidiary of the MHC. Our main office is located at One Farm Glen Boulevard, Farmington, Connecticut, and our telephone number is (860) 676-4600. Our website address is www.farmingtonbankct.com. Information on our website should not be considered a part of this prospectus. Our Business We provide a full range of banking services to businesses, individuals and governments in Central Connecticut. Our business is headed by a seasoned management team with prior experience in commercial and residential lending at financial institutions throughout New England. This management team was brought on commencing in 2008 following the planned retirements of our then President and Chief Executive Officer and soon thereafter, our Chief Financial Officer.Our new management is highlighted by John J. Patrick Jr., hired in March 2008 as our President and Chief Executive Officer. Mr. Patrick was also named Chairman of our board of directors in July 2008, again succeeding the retiring Chairman. Mr. Patrick is a former President and Chief Executive Officer of TD Banknorth, Connecticut division and, prior to that, Mr. Patrick was President of Glastonbury Bank & Trust Co., now part of TD Bank. Mr. Patrick and the other members of our management team, including Gregory White, our Chief Financial Officer, Michael Schweighoffer, our Chief Risk Officer, and David Blitz, our Director of Commercial Banking, each of whom joined Farmington Bank in 2009, have extensive experience in such areas as commercial and consumer lending, credit analysis and risk management and in leading growth initiatives of other financial institutions. 1 The goal of our new management team is to make Farmington Bank the premier commercial bank in Central Connecticut with an emphasis on growing our commercial loan assets and services. Under the supervision of our new management team, we have made significant changes to our business structure including: ● strengthening our risk management and compliance procedures; ● implementing an expansion strategy, including the opening of three new branches in 2010; ● adding cash management services, government banking and small business banking; ● doubling the number of our commercial lenders and recruiting other experienced personnel to strengthen our finance department; ● implementing a secondary market residential lending program; and ● enhancing technology to support our risk management program. We also offer a full range of residential mortgage loan services. We intend to continue to invest in people, technology and the business of serving our customers as we pursue our strategic initiatives. On a consolidated basis, as of December 31, 2010, the MHC and Farmington Bank had approximately $1.4 billion in assets, $1.1 billion in deposits and total capital accounts of approximately $95.0million.While during the fourth quarter of the year ending December 31, 2010, we experienced a decrease in our assets of $95.8 million, or 6.3%, from December 31, 2009 to December 31, 2010, our assets increased by approximately $161.4million, or 12.9%. The decrease during the fourth quarter of 2010 was due to a decrease of $103.0 million of excess liquidity invested in the Federal Reserve Bank’s Excess Balance Account. The decrease in excess liquidity resulted primarily from a $55.0 million decrease in municipal deposits due to the expiration of the FDIC’s Transaction Account Guarantee Program which allowed depositors to have unlimited coverage of certain interest bearing deposit accounts, a decline of $109.6million due to municipalities utilizing their cash on hand to fund operations offset by the growth in deposits which was positively impacted by the opening of our new branch in Berlin during the fourth quarter. From December 31, 2009 to December 31, 2010, our commercial lending portfolio, which comprised 53.2% of our overall lending portfolio at December 31, 2010 and includes commercial real estate loans, commercial loans, construction loans and timeshare loans, increased $104.7 million, or 20.1%.This compares to an increase in total loans during the period of December 31, 2009 to December 31, 2010 of $122.0 million, or 11.6%.The growth in our commercial loan portfolio has been partly driven by our timeshare lending line of business which, as described below, we plan to gradually exit.By exiting this line of business, we will be able to dedicate more resources toward growing core commercial lending lines of business including commercial loans and construction loans.As of December 31, 2010, we employed 278 full-time equivalent employees. We have increased assets over the past five years and, since 2008, emphasized commercial lending. However, commercial loans as a percentage of our total loans has declined over the past five years as a result of increases in home equity loans, our purchase of residential real estate loans as investments, stricter underwriting standards (which results in our turning down certain loans) and capital constraints, as well as deteriorating economic factors experienced over the past few years. During that five year period we have also experienced an increase in our non-performing loans and declines in our net income until 2010. In 2006 and 2007, this occurred despite withdrawals from our loan loss provision and partially because of a significant decline in our net interest margin. We experienced more significant drops in net income and, due principally to economic factors, a significant increase in the loan loss provisions resulting from weakening credit quality and impairment of securities beginning in 2008 and continuing in 2009 before achieving a significant improvement in 2010. We believe the improvement in 2010 was the result of stabilizing economic conditions and the realization of process improvements and asset growth implemented since the management change beginning in 2008. In addition, as of December 31, 2010, we had a specific reserve allocation of $4.9 million for a $4.9 million non-performing resort (timeshare) loan. During the fourth quarter of 2010, the outcome of a bankruptcy proceeding with respect to this loan made it probable that we would not collect any amounts due on the loan and required us to fully reserve for this loan.We have recently decided to gradually exit resort (timeshare) lending to focus on our other commercial lending lines while continuing to hold outstanding loans and honoring any advances requested relating to outstanding timeshare loan commitments until they are repaid in the normal course of business. See “BUSINESS OF FARMINGTON BANK” for a more detailed discussion of our business. 2 Our Business Strategy Our business strategy is to operate as a well-capitalized and profitable community bank for businesses, individuals and governments. Our branch franchise extends throughout Hartford County with lending throughout the State of Connecticut. The key elements of our operating strategy include: ● maintaining a strong capital position in excess of the well-capitalized standards set by our banking regulators to support our current operations and future growth; ● increasing our focus on commercial lending and continuing to expand commercial banking operations; ● continuing to focus on consumer and residential lending; ● maintaining asset quality and prudent lending standards; ● expanding our existing products and services and developing new products and services to meet the changing needs of consumers and businesses in our market area; ● continuing expansion through de novo branching with a current goal of adding two to three de novo branches each year for so long as the deposit and loan generating environment continues to be favorable; ● taking advantage of acquisition opportunities that are consistent with our strategic growth plans; and ● continuing our efforts to control non-interest expenses. See “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Our Business Strategy” for a more detailed discussion of our business strategy. Our Market Area We operate in a primarily suburban market area that has a stable population and household base. All of our current offices are in Hartford County, Connecticut. Our primary market area is Central Connecticut. Our main office is in Farmington, Connecticut and is approximately ten miles from the City of Hartford, Connecticut. Hartford County has a mix of industry groups and employment sectors including insurance, health services, finance, manufacturing, not-for-profit, education, government and technology. Our primary market area for deposits includes the communities in which we maintain our banking office locations. Our lending area is broader than our deposit market area and includes, in addition to Hartford County, other areas of Connecticut. In certain circumstances, we will make loans outside the State of Connecticut. According to U.S. Census estimates, the population of Hartford County was estimated at approximately 880,000 people in 2009, with a median household income in 2009 of $62,000, approximately $10,000 more than the national average.Like many other areas in the United States, Hartford County has experienced a downturn in general economic trends over the last several years.Unemployment in the area was 9.1% as of December 2010, compared to 9.0% for the State of Connecticut and 9.4% for the United States for the same period.According to statistics provided by The Warren Group, median housing costs have begun to stabilize with the median single family home cost in Hartford County at approximately $224,000 for the year ended December 31, 2010, compared to $220,000 in 2009.While increasing from 2009 to 2010, the median single family housing cost has decreased 3.8% and 8.6% from the years ended December 31, 2008 and December 31, 2007, respectively. Changes in Corporate Structure Currently, the MHC is a Connecticut-chartered mutual holding company with no stockholders. The MHC owns all of the outstanding stock of Farmington Bank, a Connecticut-chartered savings bank. The mutual-to-stock conversion involves a series of transactions by which we will convert the MHC from a mutual form of organization to a public stock holding company form of organization. In the public stock holding company structure, Farmington Bank will become a wholly-owned subsidiary of a Maryland corporation known as First Connecticut Bancorp, Inc., or “FCB,” and all of the outstanding common stock of FCB will be owned by the public, including our employee stock ownership plan, and by a charitable foundation established by Farmington Bank. 3 After the conversion, our ownership structure will be as follows: Our normal business operations will continue without interruption during the conversion. The same corporators who adopted the plan of conversion and who continue to be corporators of the MHC at the time of the conversion will serve as members of an advisory board of FCB and Farmington Bank after the conversion. The executive officers of FCB and Farmington Bank will be the persons who are currently executive officers of the MHC and Farmington Bank. Please see “THE CONVERSION AND THE OFFERING” for a more detailed discussion of the terms of the offering. Reasons for the Conversion and the Stock Offering The reasons for the conversion and our decision to conduct the offering are to: ● provide us with additional capital to support our organic strategic growth plans; ● maintain a strong capital position exceeding regulatory guidelines; ● achieve enhanced profitability by growing our assets and otherwise positioning us to successfully compete in a competitive financial services marketplace; ● increase our franchise and stockholder value; ● expand products and services to meet the needs of our customers; ● allow us to continue to retain and attract talented and experienced employees through stock based compensation; and ● increase our philanthropic endeavors to the communities we serve through the formation and funding of a new charitable foundation. Terms of the Offering We are first offering shares of our common stock in a subscription offering to eligible depositors and our tax-qualified employee stock benefit plans. Shares of common stock not subscribed for in the subscription offering may be offered for sale to the general public in a community offering, with a preference given first to natural persons residing in Hartford County in Connecticut, then to all other natural persons residing in Connecticut. We also may offer for sale shares of common stock not subscribed for in the subscription offering or community offering in a syndicated community offering to be managed by Keefe, Bruyette & Woods, Inc. 4 We are offering for sale between 11,050,000 and 14,950,000 shares of common stock on a best efforts basis. All shares of common stock are being offered for sale at a price of $10.00 per share. All investors will pay the same purchase price per share. Investors will not be charged a commission to purchase shares of common stock in the offering. The amount of capital being raised is based on an independent appraisal of FCB. In the event of a greater demand for shares of our common stock or a change in financial or market conditions, with the Connecticut Banking Commissioner’s approval, we may sell up to 17,192,500 shares without giving you further notice or providing you with the opportunity to change or cancel your order. The offering is expected to expire at 12:00 noon, Eastern Time, on June 14, 2011 but we may extend this expiration date without notice to you until July 29, 2011 or longer if the Connecticut Banking Commissioner approves a later date. Once submitted, orders are irrevocable unless the offering is terminated or is extended beyond July 29, 2011, or the number of shares of common stock to be sold is increased to more than 17,192,500 shares or decreased to less than 11,050,000 shares. In the event the offering is extended beyond July 29, 2011 or the number of shares of common stock to be sold is increased to more than 17,192,500 shares or decreased to less than 11,050,000 shares, we will resolicit subscribers, and you will have the opportunity to confirm, change or cancel your order. If you do not provide us with a written indication of your intent, your funds will be returned to you, with interest. Funds received prior to the completion of the offering will be held in a segregated account at Farmington Bank. All subscriptions received will bear interest at Farmington Bank’s passbook savings rate, which is currently 0.2% per annum. Keefe, Bruyette & Woods, Inc., our marketing advisor and sales agent in the offering, will use its best efforts to assist us in selling shares of our common stock. However, Keefe, Bruyette & Woods, Inc. is not obligated to purchase any shares of common stock in the offering. Proposed Stock Purchases by Management FCB’s directors and executive officers and their associates are expected to purchase approximately 197,500 shares of common stock in the offering, which represents 1.7%, 1.5%, 1.3% and 1.1% of the shares outstanding upon the completion of the conversion and offering and the contribution of shares to the charitable foundation, at the minimum, midpoint, maximum and adjusted maximum of the offering range, respectively.These purchases are intended for investment purposes only, and not for resale.Directors and executive officers will pay the same $10.00 per share price paid by all other persons who purchase shares in the offering. These shares will be counted in determining whether the minimum of the range of the offering is reached. Directors and executive officers and their associates in the aggregate may not purchase greater than 25.0% of the outstanding shares of common stock of FCB. How We Intend to Use the Proceeds From the Offering The following table summarizes how we intend to use the proceeds of the offering, based on the sale of shares at the minimum, midpoint, maximum and adjusted maximum of the offering range, assuming that all of the shares of common stock will be sold in the subscription and community offerings. (Dollars In Thousands) Minimum Shares at per share Midpoint Shares at per share Maximum Shares at per share Adjusted Maximum Shares at per share Gross offering proceeds $ Less: offering expenses Net offering proceeds $ Distribution of net proceeds: Proceeds contributed to Farmington Bank $ Loan to employee stock ownership plan Proceeds retained by FCB $ 5 Initially, we intend to invest the proceeds retained in the offering by FCB in short-term liquid investments, such as U.S. treasury and government agency securities, mortgage-backed securities, cash and cash equivalents, deposit the funds in Farmington Bank, or repay certain short-term borrowings. FCB may also use the funds, subject to any regulatory restrictions, to: ● contribute additional capital to Farmington Bank; ● fund strategic growth opportunities, including the acquisition of other banking institutions or other financial services related businesses (although there are no plans for any such acquisitions at this time); ● pay cash dividends to stockholders; ● fund stock based compensation plans and other general corporate purposes; ● repurchase shares of its common stock; and ● other general corporate purposes. The proceeds contributed to Farmington Bank by FCB will be used by Farmington Bank to support its general business operations. The proceeds will be utilized by Farmington Bank to grow its balance sheet through loan origination, deposit generation and enhancing existing products and services along with supporting the development of new products and services. In addition, in the future the funds are expected to be used by Farmington Bank to finance de novo branching. Farmington Bank expects to continue to extend its branch network at a rate of approximately two to three new branches per year for so long as the deposit and loan generating environment continues to be favorable. Please see the section of this prospectus entitled “HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING” for more information on the proposed use of the proceeds from the offering. How We Determined the Offering Range Valuation Range and Background. The amount of common stock we are offering is based on an independent appraisal by RP Financial, LC. (“RP Financial”) of the estimated market value of FCB, assuming the conversion and offering are completed. The appraisal was based in part on our consolidated financial condition and results of operations, the pro forma effect of the additional capital raised by the sale of shares of our common stock in the offering, and an analysis of a peer group of publicly-traded companies utilized by RP Financial in its appraisal that RP Financial considers comparable to FCB. RP Financial estimated that, as of March 15, 2011, the estimated pro forma market value of the common stock of FCB, including shares sold in the offering and contributed to the charitable foundation, was $135,200,000. This pro forma market value is the midpoint of a valuation range established by regulation with a minimum of $114,920,000 and a maximum of $155,480,000. Based on this valuation and the $10.00 per share price, the number of shares of our common stock that will be outstanding upon completion of the stock offering, including shares sold in the offering and contributed to the charitable foundation, will range from 11,492,000 to 15,548,000 with a midpoint of 13,520,000, and the number of shares of our common stock that will be sold in the stock offering will range from 11,050,000 shares to 14,950,000 shares with a midpoint of 13,000,000 shares. RP Financial originally appraised FCB’s pro forma market value as of December 14, 2010.As compared to RP Financial’s original appraisal, the midpoint value increased from $119.6 million to $135.2 million, an increase of $15.6 million or 13.0%. We intend to issue shares of common stock to the charitable foundation equal to 4.0% of the total of the shares sold in the offering, representing 3.85% of all shares issued and outstanding after the offering. The contribution of common stock to the charitable foundation will have the effect of reducing our pro forma valuation. See “COMPARISON OF VALUATION AND UNAUDITED PRO FORMA INFORMATION WITH AND WITHOUT THE FOUNDATION” beginning on page 37 of this prospectus. If a greater demand for shares of our common stock or a change in financial or market conditions warrant, the offering range may be increased by 15.0%, which would result in an adjusted maximum pro forma market value, including shares sold in the offering and contributed to the charitable foundation, of $178,802,000, total shares outstanding of 17,880,200 and total shares sold in the stock offering of 17,192,500. If the appraised value changes to either below $114,920,000 or above $178,802,000, we will resolicit persons who submitted stock orders and you will have the opportunity to confirm, change or cancel your order. 6 Reasons for Updated Appraisal.Theappraisal was updated as of March 15, 2011 to take into consideration Farmington Bank’s financial condition and operating results based on financial data for the period ended December 31, 2010 compared to financial data for the period ended September 30, 2010 utilized in the original appraisal. This included a review of the financial performance of Farmington Bank relative to the peer group companies. RP Financial took into account a number of factors when determining that an increase in our estimatedmarket value was appropriate. RP Financial considered that each of the following factors would tend to increase potential investor interest in FCB’s offering and relative attractiveness of FCB’s offering, which, in turn, had a positive impact on FCB’s estimated market value: (i) the general market for thrift stock increased since the date of the original appraisal, as indicated by the increase recorded in the SNL Index for all publicly-traded thrifts; (ii) the updated pricing measures for our peer group and all publicly-traded thrifts are generally higher since the date of the original appraisal; (iii) acquisitions of two of our original peer group companies were announced subsequent to the date of the original appraisal, which tends to heighten acquisition speculation for other thrifts operating in the same regional market areas as those companies; and (iv) the market for thrift offerings remained favorable, as a total of 11 conversions were successfully completed during the three months prior to the appraisal update and they are all currently trading above their IPO prices. Peer Group.The peer group utilized by RP Financial consists of the eight companies listed in the table below. The original appraisal peer group included Abington Bancorp and Danvers Bancorp that, in the interim, announced that they plan to be acquired and were no longer appropriately comparable to FCB. Ticker Financial Institution Exchange Primary Market Total Assets (in millions) BFED Beacon Federal Bancorp NASDAQ East Syracuse, NY $ BRKL Brookline Bancorp, Inc. NASDAQ Brookline, MA CBNJ Cape Bancorp, Inc. NASDAQ Cape May, NJ ESSA ESSA Bancorp, Inc. NASDAQ Stroudsburg, PA CSHC Ocean Shore Holding Co. NASDAQ Ocean City, NJ OCFC OceanFirst Financial Corp. NASDAQ Toms River, NJ UBNK United Financial Bancorp NASDAQ W. Springfield, MA WFD Westfield Financial Inc. NASDAQ Westfield, MA In selecting the comparable group companies, RP Financial limited the group to financial institutions located in New England and the Mid-Atlantic regions of the United States whose common stock is traded on a national securities exchange. The group was further limited by asset size, tangible capital ratio and earnings factors.In assessing the stock market performance of the peer group since the date of the original appraisal, RP Financial did a comparative pricing analysis of the remaining eight peer group companies as of the date of the original appraisal and the date of the update. The removal of Abington Bancorp and Danvers Bancorp from the peer group did not impact the value of FCB directly.However,their proposed acquisitions contributed to the increase in the appraised value as other comparable institutions operating in the same regional markets would tend to be subject to increased acquisition speculation. Acquisition speculation in FCB’s stock may tend to be less than in the peer group companies due to the requirement contained in FCB’s Certificate of Incorporation that for a period of seven years from the completion of the offering, a potential acquirer must first obtain the prior approval of the Connecticut Banking Commissioner before acquiring in excess of 10.0% of the voting stock of FCB or Farmington Bank. General Considerations. In preparing its appraisal, RP Financial considered the information in this prospectus, including our financial statements. RP Financial also considered the following factors, among others: ● our historical, present and projected operating results and financial condition; ● the economic, demographic and competition characteristics of our market area; ● a comparative evaluation of our operating and financial statistics with those of other similarly-situated, publicly-traded thrifts and thrift holding companies; ● the effect of the capital raised in this offering on our net worth and earnings potential; and ● the trading market for securities of comparable institutions and general economic conditions in the market for such securities. 7 Three measures that investors often use to analyze an issuer’s stock are the ratio of the offering price to the issuer’s reported book value, the ratio of the offering price to the issuer’s tangible book value and the ratio of the offering price to the issuer’s annual net income. According to RP Financial, while appraisers (as well as investors) use all of these ratios to evaluate an issuer’s stock, the price-to-book-value ratio has historically been the most frequently used method due to the volatility of earnings in the thrift industry in the mid-to-late 2000’s and, more recently, due to decreasing interest rates and increased expenses related to credit quality. Tangible book value is total equity less intangible assets. Book value is the same as total equity and represents the difference between the issuer’s assets and liabilities. Core earnings, a non-GAAP measure, is defined as net income before extraordinary items, less the after-tax portion of income from the sale of investment securities or loans and nonrecurring items. RP Financial considered these ratios, among other factors, in preparing its appraisal. Selected Pricing Ratios. The following table presents a summary of selected pricing ratios for FCB and the peer group companies, utilized by RP Financial in its appraisal. These ratios are based on estimated core earnings for the 12 months ended December 31, 2010 and book value as of December 31, 2010. The December 31, 2010 data was utilized as it is the latest financial information presented to investors in this offering circular. Price-to-Core Earnings Multiple(1) Price-to-Book Value Ratio Price-to- Tangible Book Value Ratio FCB (on a pro forma basis) Minimum x % % Midpoint x % % Maximum x % % Adjusted Maximum x % % Peer group companies as of March 15, 2011 Average x % % Median x % % Based on trailing twelve months net income through December 31, 2010, adjusted by RP Financial to reflect estimated recurring “core” income. Compared to the average pricing ratios of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a 225.3% premium on a price-to-core earnings basis, a discount of 32.8% on a price-to-book basis and a discount of 35.7% on a price-to-tangible book basis. This means that, at the maximum of the offering range, a share of our common stock would be less expensive than the peer group on a book value and tangible book value basis. Compared to the median pricing ratios of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a 221.1% premium on a price-to-core earnings basis, a discount of 32.5% on a price-to-book basis and a 36.8% discount on a price-to-tangible book basis. This means that, at the maximum of the offering range, a share of our common stock would be less expensive than the peer group on a book value and tangible book value basis. For more information, see “UNAUDITED PRO FORMA DATA”. Board Decision.Our board of directors determined that the offering range was reasonable and appropriate after considering the different elements of the appraisal, the methodology utilized by RP Financial and the conclusions set forth in the appraisal report. Our board of directors considered the range of price-to-earnings multiples and the range of price-to-book value and price-to-tangible book value ratios at the different amounts of shares to be sold in the offering.The appraisal did not consider one valuation approach to be more important than the others and, therefore, our board of directors did not give more weight to one approach over the others. Rather, in approving the appraisal, our board of directors concluded that these ranges represented the appropriate balance of the approaches to establishing our valuation, and the number of shares to be sold, in comparison to the peer group institutions. The estimated appraised value took into consideration the potential financial impact of the offering and the stock contribution to the charitable foundation. 8 The appraisal is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing our common stock. The independent appraisal does not indicate market value. You should not assume or expect that our valuation as indicated in the appraisal means that after the offering the shares of our common stock will trade at or above the $10.00 per share purchase price. Furthermore, the pricing ratios presented in the appraisal were utilized by RP Financial to estimate our market value and not to compare the relative value of shares of our common stock with the value of the capital stock of the peer group. Because of differences in important factors such as operating characteristics, location, financial performance, asset size, capital structure and business prospects between us and other fully converted institutions, you should not rely on these comparative valuation ratios as an indication as to whether or not our common stock is an appropriate investment for you. Standard Conversion Offerings Completed Closing Dates between January 1, 2010 and March 15, 2011 Price Performance from Initial Trading Date Transaction Exchange Closing Date Offering Size 1 day 1 week 1 month 15-Mar-11 (Dollars in Millions) Anchor Bancorp (ANCB) NASDAQ 01/26/11 $ % Wolverine Bancorp, Inc. (WBKC) NASDAQ 01/20/11 $ % SP Bancorp, Inc. (SPBC) NASDAQ 11/01/10 $ -6.0 % -6.6 % -8.0 % % Standard Financial Corp. (STND) NASDAQ 10/07/10 $ % Peoples Federal Bancshares, Inc. (PEOP) NASDAQ 07/07/10 $ % OBA Financial Services, Inc. (OBAF) NASDAQ 01/22/10 $ % OmniAmerican Bancorp, Inc. (OABC) NASDAQ 01/21/10 $ % Athens Bancshares, Inc. (AFCB) NASDQ 01/07/10 $ % Madison Bancorp, Inc. (MDSN) OTC 10/07/10 $ % Century Next Financial Corp. (CTUY) OTC 10/01/10 $ % United-American Savings Bank (UASB) OTC 08/06/10 $ % -5.0 % % % Fairmount Bancorp, Inc. (FMTB) OTC 06/03/10 $ % Harvard Illinois Bancorp, Inc. (HARI) OTC 04/09/10 $ % % -1.0 % -6.0 % Versailles Financial Corp. (VERF) OTC 01/13/10 $ % Average $ % Median $ % NASDAQ Average $ % NASDAQ Median $ % Stock price performance is affected by many factors, including, but not limited to: general market and economic conditions; the interest rate environment; the amount of proceeds a company raises in its offering; and numerous factors relating to the specific company, including the experience and ability of management, historical and anticipated operating results, the nature and quality of assets and market area. Accordingly, the after-market performance of other companies that have undertaken a mutual holding company conversion may not be similar to that of FCB. In addition, the pricing ratios for those other stock offerings were in some cases different from the pricing ratios for FCB’s common stock and the market conditions in which those offerings were completed were, in some cases, different from current market conditions. Any or all of these differences may cause our stock to perform differently from these other offerings. Before you make an investment decision, we urge you to carefully read this prospectus, including, but not limited to, the “RISK FACTORS” section beginning on page 17. This table is not intended to be indicative of how our stock may perform. Furthermore, this table presents only short-term price performance with respect to several companies that only recently completed their initial public offerings and may not be indicative of the longer-term stock price performance of these companies. We can give you no assurance that our stock will not trade below the $10.00 purchase price or that our stock will perform similarly to other recent initial public offerings. Benefits to Management and Potential Dilution to Stockholders Resulting from the Conversion and Offering We intend to adopt the benefit plans described in more detail below. We will recognize additional compensation expense related to adopting one or more new benefit plans. The actual expense will depend on the market value of our common stock and may increase or decrease as the value of our common stock increases or decreases. As reflected under “UNAUDITED PRO FORMA DATA” based upon assumptions set forth therein, we would recognize additional after-tax expense of $2.7 million for the year ended December 31, 2010, assuming shares of our common stock are sold at the adjusted maximum of the offering range. If awards under the stock benefit plans are funded from authorized but unissued stock, your ownership interest would be diluted by up to 12.3%. See “UNAUDITED PRO FORMA DATA” for an illustration of the effects of each of these plans. 9 Employee Stock Ownership Plan. We intend to adopt an employee stock ownership plan in connection with the conversion. The plan will purchase up to 8.0% of the total shares of common stock issued in the offering and contributed to the charitable foundation, or 1,430,416 shares of common stock, assuming we sell shares up to the adjusted maximum of the offering range. In the event we increase the maximum amount of common stock offered after receiving the Connecticut Banking Commissioner’s approval of an increase in the stock valuation range, our employee stock ownership plan and our other tax-qualified employee stock benefit plans will have second priority to purchase shares offered over the maximum, up to a total of 10.0% of the shares of common stock issued in the offering and contributed to the charitable foundation. In the event our employee stock ownership plan chooses not to purchase shares in the offering, with the prior approval of the Connecticut Banking Commissioner, it may purchase shares in the open market of our common stock. The employee stock ownership plan will use the proceeds from a 15-year loan from FCB to purchase these shares in the offering. As the loan is repaid and shares are released from collateral, the shares will be allocated to the accounts of employee participants. Allocations will be based on a participant’s individual compensation (subject to compensation caps established by law) as a percentage of total plan compensation. Non-employee directors are ineligible to participate in the employee stock ownership plan. Stock Benefit Plans. We intend to implement one or more new stock benefit plans no earlier than six months after the completion of the offering. We will submit any such plans to our stockholders for their approval. The terms and conditions of such stock benefit plans, including the number of shares available per award and the types of awards, have not been determined at this time. However, if we do implement one or more stock benefit plans within 12 months following the completion of the offering, with the Connecticut Banking Commissioner’s approval, the plans will reserve a number of shares up to 4.0% of the shares of common stock issued in the offering and contributed to the charitable foundation for awards to key employees and directors, at no cost to the recipients, and a number of shares up to 10.0% of the shares of common stock issued in the offering for issuance pursuant to the exercise of stock options. The Connecticut Department of Banking regulations impose the above percentage limitations on all stock benefit plans implemented within 12 months of the offering. The following are other limitations imposed by these regulations on stock benefit plans implemented within 12 months of the completion of the offering: (i) an individual may not receive more than 25.0% of the shares under any plan; (ii) non-employee directors may not receive more than 5.0% of the shares of any plan individually, or 30.0% of the shares of any one or more plans in the aggregate; (iii) stock options may not be granted with an exercise price at less than the market price of such stock at the time of grant; (iv) the grants may not vest earlier than one year after the plan is approved by stockholders or at a rate exceeding 20.0% per year; (v) management and employee stock benefit plans may not be funded with shares issued at the time of the offering; and (vi) officers and directors must exercise or forfeit their options if we become critically undercapitalized, are subject to an enforcement action by the Connecticut Banking Commissioner or receive a capital directive from the Connecticut Banking Commissioner. Stock benefit plans implemented more than 12 months after the completion of the offering, are not subject to the limitations set forth above, however, industry practice has been to include many of these limitations in plans adopted more than 12 months after a stock offering. We have not yet determined when we will adopt these plans but currently anticipate that these plans will be adopted more than 12 months after the offering subject to approval of our stockholders. The following table summarizes the number of shares of common stock and the aggregate dollar value of grants under one or more stock benefit plans at the adjusted maximum of the offering range if such plans reserve a number of shares of common stock equal to 4.0% of the shares issued in the offering and contributed to the charitable foundation for restricted stock awards to key employees and directors, and a number of shares of common stock equal to 10.0% of the shares issued in the offering and contributed to the charitable foundation for stock options. Also set forth is the number of shares of common stock to be acquired by the employee stock ownership plan for allocation to all qualifying employees. The following table also shows the dilution to stockholders if shares are issued from authorized but unissued shares, instead of shares purchased in the open market. 10 Number of Shares or Options to be Granted Value of New Available Grants At Adjusted Maximum of Offering Range As a percentage of Common Stock to be Issued in the Offering and to the Foundation As a percentage of Common Stock to be Outstanding Total(1) Maximum Dilution Resulting from the Issuance of Shares for Stock Benefit Plans At Adjusted Maximum of Offering (Dollars in Thousands) Employee stock ownership plan 8.00 % 8.00 % 0.00 % $ Restricted Stock Plan 4.00 % 4.00 % 3.85 % $ Stock option plan 10.00 % 10.00 % 9.09 % $ Total 22.00 % 22.00 % 12.28 % $ Reflects the amount of shares in the respective plans as a percentage of total issued and outstanding shares immediately subsequent to the offering, including shares sold in the offering. Assumes the value of FCB common stock is $10.00 per share for purposes of determining the total estimated value of the grants. For purposes of this table, fair value for stock awards is assumed to be the same as the offering price of $10.00 per share. The fair value of stock options has been estimated at $3.48per option using the Black-Scholes option pricing model, with the following assumptions: a grant-date share price and option exercise price of $10.00 and vesting to take place over five years. The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. We may fund our stock benefit plans through open market purchases, as opposed to new issuances of stock. The grant-date fair value of the options granted under the new stock benefit plans, which will not be implemented until at least six months after the completion of the offering, will be based in part on the price of shares of common stock of FCB at the time the options are granted. The value also will depend on the various assumptions utilized in the option pricing model ultimately adopted. The following table presents the total estimated fair value of the options to be available for grant under the stock benefit plan using the Black-Scholes option pricing model, assuming the market price and exercise price for the stock options are equal and the range of market prices for the shares is $8.00 per share to $14.00 per share. The Black-Scholes option pricing model provides an estimate only of the fair value of the options, and the actual value of the options may differ significantly from the value set forth in this table. Exercise Price Grant-Date Fair Value Per Option Options at Minimum of Range Options at Midpoint of Range Options at Maximum of Range Options at Adjusted Maximum of Range $ 8.00 10.00 3.48 3,999,216 4,704,960 5,410,704 6,222,310 12.00 4.18 4,803,656 5,651,360 6,499,064 7,473,924 14.00 4.87 5,596,604 6,584,240 7,571,876 8,707,657 The value of the restricted shares awarded under the stock benefit plans, which will not be implemented until at least six months after completion of the offering, will be based on the market value of our common stock at the time the shares are awarded. The following table presents the total value of all restricted stock that would be available for award and issuance under the new stock benefit plan, assuming the market price of our common stock ranges from $8.00 per share to $14.00 per share. 11 Share Price 459,680 Shares Awarded at
